UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13, 15(d), or 37 of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): May 11, 2010 TENNESSEE VALLEY AUTHORITY (Exact name of registrant as specified in its charter) A corporate agency of the United States created by an act of Congress (State or other jurisdiction of incorporation or organization) 000-52313 (Commission file number) 62-0474417 (IRS Employer Identification No.) 400 W. Summit Hill Drive Knoxville, Tennessee (Address of principal executive offices) (Zip Code) (865)632-2101 (Registrant’s telephone number, including area code) None (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: []Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) []Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) []Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) []Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) 1 Item 1.01 Entry into a Material Definitive Agreement. On May 11, 2010, TVA executed an amendment to its $1,000,000,000 Spring Maturity Credit Agreement with Bank of America, N.A., as Administrative Agent, and Bank of America, N.A., as a Lender, renewing this agreement for a term ending on August 10, 2010.A copy of the amendment is attached as Exhibit 99.1. Item 2.03 Creation of a Direct Financial Obligation or an Obligation under an Off-Balance Sheet Arrangement of a Registrant. See Item 1.01. Item 9.01 Financial Statements and Exhibits EXHIBIT NO. DESCRIPTION OF EXHIBIT Amendment dated as of May 11, 2010, to $1,000,000,000 Spring Maturity Credit Agreement Dated as of March 26, 2009, and Amended as of May 13, 2009, Among TVA, Bank of America, N.A., as Administrative Agent, Bank of America, N.A., as a Lender, and the Other Lenders Party Thereto. 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Date: May 11, 2010 Tennessee Valley Authority (Registrant) /s/ John M. Hoskins John M. Hoskins Interim Chief Financial Officer and Executive Vice President, Financial Services 3 EXHIBIT INDEX This exhibit is filed pursuant to Items 1.01 and 2.03 hereof. EXHIBIT NO. DESCRIPTION OF EXHIBIT Amendment dated as of May 11, 2010, to $1,000,000,000 Spring Maturity Credit Agreement Dated as of March 26, 2009, and Amended as of May 13, 2009, Among TVA, Bank of America, N.A., as Administrative Agent, Bank of America, N.A., as a Lender, and the Other Lenders Party Thereto. 4
